DETAILED ACTION
Applicant's election with traverse of Group I (claims 21-32, 36 and 39) in the reply filed on 7 July 2021 is acknowledged.  The traversal is on the ground(s) that the claims are all drawn to broad spectrum Bremia lactucae resistant plants, the methods and compositions are similar, and a search would encompass results for nucleic acids that cause broad spectrum resistant plants, methods for making them, and for developing markers.  This is not found persuasive;  the method of Group IV is one of producing a plant or developing markers.   The plant is not required to have a B. lactucae resistance allele on the bottom of LG 9, and markers are not plants.  The plant produced by the method of Group III is also not required to have a B. lactucae resistance allele on the bottom of LG 9.  The methods thus make different products than those in Group I.
Applicant argues that the restriction would result in inefficiencies and unnecessary expenditures and prejudice to Applicant in view of GATT.  This is not found persuasive because this is not a reason for not making a restriction or for overcoming one.  Applicant also argues that the showing of a serious burden has not been made, and the search and examination would be co-extensive and would involve interrelated art.  This is not found persuasive because the methods of Groups III and IV make products other than those in Group I and thus encompass a search that would not be co-extensive and would involve interrelated art.  
Group II (claims 33-34) is rejoined.  Claims 21-34, 36 and 39 are examined.  Claims 35 and 37-38 are withdrawn from consideration as being drawn to nonelected inventions.
The requirement is still deemed proper and is therefore made FINAL.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Deposit of Biological Material
This application requires public availability of specific biological material, that is, seed deposited under NCIMB accession number 42141, to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 would have been made but for an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made.  This includes acceptance of the deposit under the terms of the Budapest Treaty, as filed 16 September 2019. 

Claim Objections
Claims 23, 36 and 39 are objected to because of the following informalities:  
Claim 23 is not written in proper Markush format.  The claims should be in the format “selected from the group consisting of A, B, C and D.”  In line 2, --consisting of-- should be inserted after “group” and in line 3, --and’’ should be inserted after “(SEQ ID NO:3)”.  See MPEP § 2173.05(h). 
In claim 36, line 2, --said method-- or --the method-- should be inserted after “lactucae” to be grammatically correct.
In claim 39, line 1, --said method-- or --the method-- should be inserted after “production” to be grammatically correct.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-29, 31-34 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As explained in the rejection under 35 USC 112(b), the claims are indefinite in their recitation of “lettuce plant (Lactuca sativa L.)”. It is not clear if what is in parenthesis is required by the claim. This rejection treats what is in parenthesis as optional.
Claim 21 recites a lettuce plant comprising a resistance allele from L. saligna that confers a broad spectrum resistance to Bremia lactucae, wherein the resistance allele is located on the bottom of linkage group 9.  Dependent claims 22-24, 26-29 and 31-32 recite the location of the allele in the genome or are drawn to plant parts, including seeds that are produced on the plant or that grow into the plant.  Claim 25 recites a seed produced on the lettuce plant of cancelled claim 1, where the plant grown from the seed has broad spectrum resistance to B. lactucae.
Lettuce plants comprising broad spectrum resistance to B. lactucae, where the resistance allele located on LG9 and is from L. saligna, are products of nature.  The specification teaches that such a resistance is found in L saligna CGN 15705 (example 2).  L. saligna CGN 15705 was found in nature. See Centre for Genetic Resources CGN 15705 (1991. https://cgngenis.wur.nl/AccessionDetails.aspx?acnumber=CGN15705, accessed 7/29/21).  Claim 21 does not recite any additional elements.  Thus, the claim is not directed to significantly more than a product of nature.
Claim 22 recites the additional element that the resistance allele is found in plants grown from seeds deposited under NCIMB 42141.  ¶136-137 and example 2 teach that the seeds deposited under NCIMB 42141 have the B. lactucae broad spectrum resistance allele from CGN 
Claim 23 recites the additional elements of markers.  The claim recites that these markers are L. saligna-genome specific, and the specification teaches the markers flank the broad spectrum B. lactucae resistance allele on LG9 from CGN 15705 (¶130).  Thus, the claim still encompasses L. saligna CGN 15705 and is not directed to significantly more than a product of nature. 
Claim 24-29 are drawn to seeds, progeny, and other propagation material from the plant or capable of growing into the plant (here, claim 25 is interpreted as being dependent on claim 21).  The seed that produced L. saligna CGN 15705, plant parts that can produce it, and seeds produced on it all are encompassed by the claims.  Lettuce plants propagate in nature by seeds, as lettuce is an annual, and L. saligna CGN 15705 is in the stock center in seed form (Centre for Genetic Resources CGN 15705, 1991, https://cgngenis.wur.nl/AccessionDetails.aspx?acnumber=CGN15705, accessed 7/29/21).  .  Thus, the claims are not directed to significantly more than a product of nature.  
Claims 31-32 are drawn to plant parts, including leaves, from the plant;  claim 32 recites that the part is a food product.  As lettuce leaves are food products for many mammals and insects and the claims do not recite any additional elements, the claims are not directed to significantly more than a product of nature.  
Claims 33-34 are drawn to a nucleic acid causative of a broad spectrum resistance to B. lactucae on LG9, where the DNA sequence is linked to markers SEQ ID NO:1 and 3, or to a resistance conferring part of the nucleic acid.  In L. saligna CGN 15705 SEQ ID NO:1 and 3 are linked to the broad spectrum B. lactucae resistance allele.  The claims do not recite any 
Claim 39 recites a method comprising growing a lettuce plant from the seed of claim 24, which recites a seed capable of growing into the plant of claim 21, allowing the plants to produce seeds and harvesting the seeds.  As lettuce plants propagate in nature by seeds, seeds that produce plants like L. saligna CGN 15705 would grow in nature to produce plants that produces seeds.  Harvesting would occur in nature, either by an herbivore eating them, or the seeds falling onto leaf litter and thus being “harvested” together.  Thus, the claim is not directed to significantly more than a process of nature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-34, 36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claim 21 is indefinite in its recitation of “lettuce plant (Lactuca sativa L.)”.  It is not clear if what is in parenthesis is required by the claim. More than one species is called “lettuce”.  It is not clear if the claims are limited to L. sativa, or if other plants commonly called “lettuce” are encompassed.

Claim 25 is indefinite for being dependent upon a cancelled claim.  The claim 25 is also indefinite for its recitation of “broad spectrum resistance to Bremia lactucae as defined in claim 1”.  As claim 1 is cancelled it is not clear what broad spectrum resistance is defined in claim 1.  
Claim 26 is indefinite in its recitation of “broad spectrum resistance to Bremia lactucae as defined in claim 21”.  Claim 21 does not define “broad spectrum resistance to B. lactucae;  the resistance allele referred to in the claim does not define the resistance itself.  It is thus unclear if the seed has the same allele as the plant in claim 21 or if it has resistance conferred by another allele or gene but that is also “broad spectrum”.  If what was intended is that the progeny have the broad spectrum resistance to B. lactucae, it is suggested that “as defined in claim 21” be deleted and that “a” before “broad” be replaced with --the--.
Claim 27 is similarly indefinite in its recitation of “the resistance allele as defined in claim 21”. The phrase is indefinite because claim 21 does not provide a definition.  It is also unclear if the same allele as found in the plants of claim 21 is required or if any allele that fits the “definition” is permitted.  It is suggested that “as defined in claim 21” be deleted.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28, 32 and 34 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28 is drawn to propagation material of claim 27, wherein the propagation material is capable of growing into a lettuce plant comprising a resistance allele from L. saligna that confers a broad spectrum resistance to B. lactucae, wherein the resistance allele is located on the bottom of linkage group 9.  Claim 27 is drawn to a propagation material derived from the plant of claim 21, wherein the propagation material comprises the resistance allele as defined in claim 21.  Claim 21 is drawn to a lettuce plant comprising a resistance allele from L. saligna that confers a broad spectrum resistance to B. lactucae, wherein the resistance allele is located on the bottom of linkage group 9.
For the material of claim 27 to be propagation material derived from a lettuce plant, it must capable of growing into a lettuce plant.  Thus, claim 28’s propagation material is derived from the plant of claim 21, wherein the propagation material comprises the resistance allele, is identical to the propagation material claimed in claim 28, and claim 28 fails to further limit claim 27.

Parent claim 33 is drawn to a nucleic acid causative of broad spectrum resistance to B. lactucae, where the nucleic acid is linked to markers SEQ ID NO:1 and 3 on LG9, or a resistance conferring part of the nucleic acid.  Dependent claim 34 is drawn to the nucleic acid comprising a resistance allele from L. saligna that confers broad spectrum resistance to B. lactucae, and that is optionally linked to markers SEQ ID NO:1 and 3.  
The nucleic acid of claim 33, whether linked to markers SEQ ID NO:1 and 3 or just a resistance conferring fragment of the nucleic acid is linked to markers SEQ ID NO:1 and 3.  Thus, the nucleic acid of claim 34 which is only optionally linked to markers SEQ ID NO:1 and 3 is broader than that in claim 33.  Claim 34 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 

Claims 21, 23-34, 36, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lettuce plant grown from seed deposited under accession number NCIMB 42141, does not reasonably provide enablement for lettuce plants with the full scope of L. saligna bottom of LG9 B. lactucae resistance genes or a nucleic acid causative of a broad spectrum resistance to B. lactucae, where the DNA is linked to markers SEQ ID NO:1 and 3 and located on the bottom of LG9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The specification does not teach lettuce plants with the full scope of L. saligna bottom of LG9 B. lactucae resistance genes.
Claims 21, 23-32, 36, and 39 are drawn to a lettuce plant with an L. saligna resistance allele conferring a broad spectrum resistance to B. lactucae located on the bottom of LG9, and methods of using it.
Because claim 22 is dependent upon claim 21, claim 21 must encompass plants comprising L. saligna LG9 broad spectrum B. lactucae resistance alleles other than those in accession number NCIMB 42141.
The specification fails to teach L. saligna accessions other than CGN15705 that have a broad spectrum B. lactucae resistance allele located on the bottom of LG9.
Thus, one of skill in the art would be required to randomly make mapping populations from crosses between L. saligna accessions and a lettuce line lacking B. lactucae resistance, and mapping and testing for B. lactucae resistance, in an attempt to find other such alleles.  Thus, trial and error experimentation is required.
L. saligna plants that exist.  There is no evidence that even the 76 other L. saligna deposits at the CGN Germplasm (Centre for Genetic Resources L. saligna, The Netherlands; see https://cgngenis.wur.nl/ToonResultaten.aspx?ID=yab23vr2[5/9/2018 4:05:22 PM]) are representative of the full scope of L. saligna plants with a broad spectrum B. lactucae resistance allele located on the bottom of LG9 or that the plants have the full scope of such alleles.
Given the claim breath, unpredictability, and lack of guidance in the specification as discussed above, the instant invention is not enabled.
The specification does not teach a nucleic acid causative of a broad spectrum resistance to B. lactucae, where the DNA is linked to markers SEQ ID NO:1 and 3 and located on the bottom of LG9
Claims 33-34 are drawn to a nucleic acid causative of a broad spectrum resistance to B. lactucae, where the DNA is linked to markers CLS_S3_ 3349 and CLS_S3_ 4656 and located on the bottom of LG9.
The instant specification fails to teach a nucleic acid causative of a broad spectrum resistance to B. lactucae, where the DNA is linked to markers SEQ ID NO:1 and 3 and located on the bottom of LG9. .
Chromosome 9 contains about 10% of the entire L. sativa genome (Truco et al, 2013, Gene, Genomes, Genetics 3:617-631; see Table 2).  The L. sativa genome is about 2.5 Gb long and has about 39,000 genes (Reyes-Chin-Wo et al, 2017, Nat. Commun. 8:14953, doi: 10.1038/ncomms14953; see pg 2, right column, paragraph 2, Table 1).  Taking as a very rough 8 nucleotides long.
The instant Figure 2 shows that chromosome 9 is about 115 cM long and that CLS_S3_ 3349 (SEQ ID NO:1) and CLS_S3_ 4656 (SEQ ID NO: 3) are 2.8 cM apart.  Thus, the region flanked by CLS_S3_ 3349 and CLS_S3_ 4656 is about 2.8 / 2.5 x 108 nucleotides long, or a little over 6 x 106 nucleotides long and contains about 95 genes1.  
Also, the claims are not limited to a nucleic acid flanked by CLS_S3_ 3349 and CLS_S3_ 4656, but is merely linked to them.  Thus, more than the estimated 95 genes may be in the claimed genome region.  
The L. sativa genome was not sequenced until after the filing date of the instant application (Truci et al, 2013, Gene, Genomes, Genetics 3:617-631, entire paper), and the L. saligna genome does not appear to have been sequenced to date.  
Identifying a nucleic acid causative of a broad spectrum resistance to B. lactucae, where the DNA is linked to markers CLS_S3_ 3349 and CLS_S3_ 4656 and located on the bottom of LG9 would involve sequencing about 6 x 106 nucleotides.  Each of the approximately 95 genes in the region, or their cDNA equivalents, would need to be cloned into L. sativa, then the transformants would need to be assayed for resistance to B. lactucae, to identify which gene(s) confer resistance to that fungus. 
This is not a teaching of the claimed nucleic acid.  This is a research plan.
Further the instant claim 34 makes linkage to markers CLS_S3_ 3349 and CLS_S3_ 4656 optional.  This claim thus encompasses a nucleic acid from any Lactuca species or isolate B. lactucae, the specification does not teach these Lactuca species or isolates or the B. lactucae resistance genes from them.
Given the claim breath, nature of the claimed invention, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate a nucleic acid causative of a broad spectrum resistance to B. lactucae, where the DNA is linked to markers CLS_S3_ 3349 and CLS_S3_ 4656 and located on the bottom of LG9.  Thus, the claimed instant invention is not enabled.

Claims 21-34, 36 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a lettuce plant with an allele that confers broad spectrum resistance to B. lactucae, where the allele is located on the bottom of LG9.  Claim 2 is drawn to the lettuce plant of claim 1, where the resistance allele found in plants grown from seed deposited under accession number NCIMB 42141.
A.  The deposit is not described.
The specification provides an insufficient description of what was deposited under accession number NCIMB 42141. A description of the deposited biological material sufficient to specifically identify it and to permit examination must be provided. The description also must be sufficient to permit verification that the deposited biological material is in fact that disclosed.

Paragraph 17 indicates that a deposit was made under accession number NCIMB 42141.
It provides no indication of what was deposited under accession number NCIMB 42141 and does not describe the deposit.
Paragraph 29 indicates that in the deposit NCIMB 42141 the resistance allele conferring a broad spectrum resistance to B. lactucae is located on the bottom of LG9 below a certain marker and linked to other markers. It provides no indication of what was deposited under accession number NCIMB 42141 and does not describe the deposit.
Paragraph 113 indicates that L. sativa containing the resistance allele of the invention which confers broad spectrum resistance to B. lactucae were deposited.
Paragraph 114 indicates that seeds of the deposit may comprise the resistance allele homozygously; thus, the seeds of the deposit may comprise the resistance allele heterologously.
Paragraph 24 indicates that plants or plant part that may comprise a broad spectrum resistance allele from L. saligna obtainable from NCIMB 42141, may comprise a broad spectrum Bremia resistance allele on the bottom of linkage group 9 obtainable from CGN 15705 or from other L. saligna accessions.
Paragraph 119 indicates that a population of F2 progeny from a cross of L. saligna CGN 15705, and L. sativa cv. Olof were deposited as accession number NCIMB 42141.
Paragraph 115 indicates that “[t]he deposited seeds do not meet the DUS criteria which are required for obtaining plant variety protection, and can therefore not be considered to be a plant variety.”

37 CFR 1.809(d) requires a description of the deposited biological material sufficient to specifically identify it and to permit examination. The specification fails to provide such a description.
The specification describes no structural features of the allele. While the specification describes markers CLS S3 3349 and CLS S3 4656 linked to the allele, these markers do not describe the sequence of the allele or the portion of the LG9 that confers the resistance.
B.  Plants comprising L. saligna LG9 broad spectrum B. lactucae resistance alleles other than those in accession number NCIMB 42141 are not described
Because claim 2 is dependent upon claim 1, claim 1 must encompass plants comprising L. saligna LG9 broad spectrum B. lactucae resistance alleles other than those in accession number NCIMB 42141.
The specification fails to describe any such alleles or plants comprising them.
The specification only describes the alleles by function.
The structural features that distinguish an L. saligna allele that confers broad spectrum resistance to B. lactucae from other nucleic acids are not described in the specification.
It is unclear how many broad spectrum B. lactucae resistance alleles are located on the “bottom” of LG9.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosure in the specification.

Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed allele(s), plants comprising the alleles are likewise not described, and the specification fails to provide an adequate written description of the claimed invention. Thus, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
C.  Nucleic acids causative of a broad spectrum resistance to B. lactucae are not described
Claims 33-34 are drawn to a nucleic acid causative of a broad spectrum resistance to B. lactucae, where the DNA is linked to markers CLS_S3_ 3349 and CLS_S3_ 4656 and located on the bottom of LG9.
The instant specification fails to teach a nucleic acid causative of a broad spectrum resistance to B. lactucae, where the DNA is linked to markers SEQ ID NO:1 and 3 and located on the bottom of LG9. .
Chromosome 9 contains about 10% of the entire L. sativa genome (Truco et al, 2013, Gene, Genomes, Genetics 3:617-631; see Table 2).  The L. sativa genome is about 2.5 Gb long and has about 39,000 genes (Reyes-Chin-Wo et al, 2017, Nat. Commun. 8:14953, doi: 10.1038/ncomms14953; see pg 2, right column, paragraph 2, Table 1).  Taking as a very rough estimate a 1:1 correlation between cM and bases and genes, chromosome 9 is 2.5 x 108 nucleotides long.
The instant Figure 2 shows that chromosome 9 is about 115 cM long and that CLS_S3_ 3349 (SEQ ID NO:1) and CLS_S3_ 4656 (SEQ ID NO: 3) are 2.8 cM apart.  Thus, the region 8 nucleotides long, or a little over 6 x 106 nucleotides long and contains about 95 genes2.  
Also, the claims are not limited to a nucleic acid flanked by CLS_S3_ 3349 and CLS_S3_ 4656, but is merely linked to them.  Thus, more than the estimated 95 genes may be in the claimed genome region.  
The L. sativa genome was not sequenced until after the filing date of the instant application (Truci et al, 2013, Gene, Genomes, Genetics 3:617-631, entire paper), and the L. saligna genome does not appear to have been sequenced to date.  
Identifying a nucleic acid causative of a broad spectrum resistance to B. lactucae, where the DNA is linked to markers CLS_S3_ 3349 and CLS_S3_ 4656 and located on the bottom of LG9 would involve sequencing about 6 x 106 nucleotides.  Each of the approximately 95 genes in the region, or their cDNA equivalents, would need to be cloned into L. sativa, then the transformants would need to be assayed for resistance to B. lactucae, to identify which gene(s) confer resistance to that fungus. 
Lastly, the claimed region can be from any lettuce isolate or species.  Thus, the claim encompasses many hundreds or thousands of nucleic acids causative of a broad spectrum resistance to B. lactucae.
This is not a description of the claimed nucleic acid.  This is a research plan.
Further the instant claim 34 makes linkage to markers CLS_S3_ 3349 and CLS_S3_ 4656 optional.  This claim thus encompasses a nucleic acid from any Lactuca species or isolate that confers resistance to B. lactucae, the specification does not teach these Lactuca species or B. lactucae resistance genes from them.
There is no known correlation in the art between the claimed function, B. lactucae resistance, and gene structure.  
The specification fails to make up for the lack of knowledge on the art.  The specification describes no structures that confer B. lactucae resistance.  It does not describe the necessary and sufficient motifs for B. lactucae resistance.
 The structural features that distinguish nucleic acids causative of a broad spectrum resistance to B. lactucae from other nucleic acids are not described in the specification.
The specification describes no species within the scope of the claims.  One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus.
Hence, Applicant has not, in fact, described nucleic acids that confer B. lactucae resistance, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-29 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Centre for Genetic Resources CGN 15705 (1991, https://cgngenis.wur.nl/AccesionDetails.aspx?lD=hxwi445s&acnumber=CGN15705) taken with the evidence of the instant specification..
This rejection is made because it is not clear if the claims are limited to L. sativa; for the purpose of this rejection the claims are treated as being drawn to a lettuce plant of any species.
CGN 15705 discloses L. saligna plants that the instant specification shows comprise an allele from L. sativa that confers broad spectrum resistance to B. lactucae, where the allele is located on LG9 (specification, examples 2-3). 
Instant ¶136-137 and example 2 teach that the seeds deposited under NCIMB 42141 have the B. lactucae broad spectrum resistance allele from CGN 15705, and example 2 teaches that the allele is flanked by SEQ ID NO:1 and 3.  
CGN 15705 also discloses leaves of the plants (third photograph), seeds that grow into the plants (the deposit), and seeds produced on the plants (second photograph).  These latter seeds would be progeny of the plant of CGN 15705, as well as propagation material derived from the plant;  at least half of these seeds would comprise the resistance allele.  These seeds would be capable of growing into a plant.  
Claims 21, 24-29, 31-32, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stassen et al (2013, MPMI 26:1259-1270).
Stassen et al teach L. sativa plants that are backcross inbreds with L. saligna CGN05271 and progeny thereof (paragraph spanning pg 1264-1265); seed would have been produced to B. lactucae, where the allele is located on the bottom of LG9 (pg 1264, right column, paragraph 2;  Figure 7).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-32, 36 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,440,914.  Although the claims at issue are not identical, they are not patentably distinct from each other.
L. sativa plants comprising an introgression from L. saligna that confers broad spectrum resistance to B. lactucae, where the introgression fragment comprises SEQ ID NO:1 and 3 and in L. saligna that confers a broad spectrum resistance to B. lactucae, including lettuce plants where the resistance allele is found in plants grown from seeds deposited under NCIMB 42141. 
Thus, the seeds capable of growing into the plant, seed produced on the plant, progeny of the plant, propagation material from the planta tissue culture from the plant, a part from the plant, a method comprising isolating germplasm from the plant, and a method comprising growing the plant and harvesting seeds from it, as claimed in ‘914, are species of the instantly claimed seeds capable of growing into the plant, seed produced on the plant, progeny of the plant, propagation material from the planta tissue culture from the plant, a part from the plant, a method comprising isolating germplasm from the plant, and a method comprising growing the plant and harvesting seeds from it.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Anne Kubelik/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As there is not actually a 1:1 correlation between cM and bases and genes, the actual number may be more than twice this or less than half of this.  Further, as the claimed region is from L. saligna, it may be of a very different size from the corresponding region in L. sativa.  However, a 1:1 correlation is a best estimate.
        2 As there is not actually a 1:1 correlation between cM and bases and genes, the actual number may be more than twice this or less than half of this.  Further, as the claimed region is from L. saligna, it may be of a very different size from the corresponding region in L. sativa.  However, a 1:1 correlation is a best estimate.